Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention III/Claims 9-11 and Species H/Figure 8 in the reply filed on 10/10/21 is acknowledged.  The traversal is on the ground(s) that there is not a search burden between the previously identified inventions and the species were not properly identified between the figures.  
The argument against the restriction between inventions is not found persuasive because applicant merely argues that Invention II could be used to practice Invention III; however, the previous requirement for restriction states that a search burden exists when “The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case at least the apparatus as claimed can be used to practice another and materially different process not requiring formation into a V shape, etc.” This requirement is still deemed proper and is therefore made FINAL.
	The argument against the species restriction is that some figures show alternate views of the same species. However, applicant’s own disclosure describes each of the figures as alternate embodiments. Therefore, it is most clear to the Examiner that the corresponding figures represent alternate species. The applicant should include clarification as to which figures correspond to the same species. Furthermore, applicant has elected three species, as opposed to a single species. This is improper. However, in the spirit of compact prosecution, it is most clear to the Examiner that applicant intended to elect Species H/Figure 8 since Species P/Figures 16 and Species Q/Figure 17 do not recite the limitations recited in elected claim 9. Neither of Species P/Figures 16 and Species Q/Figure 17 recite at least the V shape of claim 9, etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b). The claim(s) are narrative in form and replete with indefinite language. The claim(s) must be in one sentence form only. For example: 
Claim 9 is replete with “.” throughout the body of the claim. 
The phrases “the top end spacing” and “the bottom spacing” and “the growing medium” lack antecedent basis. 
The term “engageable” is indefinite since it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. This term should instead be substituted with the phrase “configured to engage” or similar. 
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “one of a net and a multiplicity of flaccid cords,” and the claim also recites “at least one flaccid cord” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 10, it is unclear which of the leg members are provided within which of the two containers, etc.


The art rejections below have been treated as best understood by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the collection of the limitations of claims 9-11 must be shown or the feature(s) canceled from the claim(s). For example, a figure showing the elements of the kit incorporated within two containers, with the net and cords, etc. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious the combination of limitations recited in claim 9; particularly, the specific arrangement of elements particularly assembled as recited in the method steps, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644